Citation Nr: 1112514	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-29 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee, to include extension of temporary total ratings based on convalescence for periods from January 1, 2006 to February 20, 2006, and from May 1, 2006 thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1964 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

By means of a February 2006 rating decision, the RO granted a temporary total rating for surgical treatment of the service-connected right knee necessitating convalescence, effective October 7, 2005 through December 31, 2005, with a 10 percent disability rating continuing from January 1, 2006.  Following another surgery performed on the service-connected right knee on February 21, 2006, by means of a May 2006 rating decision, the RO granted a temporary total evaluation for surgical treatment necessitating convalescence from February 21, 2006 to April 30, 2006, with the 10 percent evaluation resuming May 1, 2006.  After a July 2006 VA examination, by means of a December 2006 rating decision, the RO denied an increased rating in excess of 10 percent for degenerative joint disease of the right knee.  In September 2007, the Veteran entered disagreed and perfected this appeal regarding the right knee ratings. 

The January 2007 Notice of Disagreement also indicated his disagreement with the May 2006 rating decision that denied an increased rating in excess of 20 percent for the service-connected left knee disability (residuals, strain, left knee, with arthritis changes).  The RO adjudicated the appeal regarding the increased rating for the left knee disability, and, in a November 2007 rating decision, ultimately denied an increase in the disability rating.  While the Veteran submitted a notice of disagreement with the November 2007 rating decision pertaining only to his left knee, by means of a February 2008 statement, the Veteran withdrew his appeal regarding the disability evaluation for his service-connected left knee disability.  Subsequently, in a December 2008 rating decision, the RO granted a temporary total rating for left knee disability for the period from December 2, 2008 to February 1, 2010, and assigned a 30 percent rating for the period from February 1, 2010.  As the Veteran did not enter a notice of disagreement within one year of the December 2008 rating decision, the decision became final.  Therefore, there is no appeal pending before the Board pertaining to the disability rating for the service-connected left knee disability.      

Within the January 2011 Representative's Appellant Brief, it appears the Veteran's representative attempted to assert clear and unmistakable error (CUE) in a December 2008 RO rating decision granting a claim for increased rating to 30 percent for the left knee disability.  While the representative asserted that the December 2008 rating decision applied the wrong Diagnostic Code (DC 5010-5261, instead of DC 5055) for the period following convalescence after the service-connected left knee's total knee replacement surgery, the representative pointed out that the minimum schedular rating under DC 5055 is 30 percent, but it does not appear that he asserted how the evidence at the time of the December 2008 rating decision would have demanded a rating in excess of 30 percent under DC 5055 for left knee disability.  The Board makes no finding at this point as to whether the assertion specifically alleges factual or legal error and asserts how the error resulted in a manifestly different outcome.  Such questions can be initially addressed in the RO's initial adjudication of any CUE claim, which includes the question of whether CUE has been specifically alleged.  Accordingly, the question of whether CUE has been alleged and, if so, addressing CUE on the merits, is referred to the RO for determination.

Any assertion of CUE in a December 2008 rating decision pertaining to the service-connected left knee is not inextricably intertwined with the right knee increased rating issue currently on appeal, which claim was raised in September 2005.  The issue of right knee increased rating issue is not inextricably intertwined with the assertions of CUE because the claims are determined on a different factual basis; therefore, the right knee increased rating issue on appeal can be adjudicated without ultimate resolution of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995) (earlier effective date claims and CUE "are different, mutually exclusive routes to the goal of determining an effective date").


FINDINGS OF FACT

1.  For the entire rating period remaining on appeal the Veteran's right knee degenerative joint disease has been manifested by pain, weakness, effusion, zero degrees in extension, and to 100 degrees in flexion, though at worst to 70 degrees in flexion on repetitive use.

2.  For the periods from January 1, 2006 to February 20, 2006, and from May 1, 2006 thereafter, the Veteran did not have severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited.  

3.  For the entire rating period remaining on appeal, the Veteran's right knee disability has manifested instability that more nearly approximated slight subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee degenerative arthritis have not been met for any period on appeal.  38 U.S.C.A.       § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.655(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  Extensions of the temporary total disability ratings for convalescence from January 1, 2006 to February 20, 2006, and from May 1, 2006, are not warranted.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate disability rating of 10 percent for right knee instability have been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.655(b), 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by letters dated in February 2006.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letters provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notices included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

The Veteran was afforded VA examinations in March 2006, July 2006, and December 2009 in relation to his claim for increased disability rating for the degenerative joint disease, right knee, as associated with residuals, strain, left knee with arthritic changes disability.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. 
§ 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disability of the knee may be rated on the basis of limitation of motion.  Under Diagnostic Code 5260 (flexion), a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261 (extension), a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  The normal range of knee motion for VA purposes is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.    38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004.




Right Knee Disability Rating Analysis, Including Temporary Total Ratings

The Veteran's service-connected right knee disability of degenerative joint disease was rated under Diagnostic Codes 5010-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The RO has assigned a 10 percent disability rating.  Notwithstanding the RO's hyphenated reference to Diagnostic Code 5257 in the rating criteria, the reasons and bases portion of the December 2006 rating decision on appeal reflect primarily right knee flexion and extension; therefore, the 10 percent disability rating was actually assigned under the provisions of Diagnostic Code 5003.  As will be discussed below, the Board grants a separate 10 percent rating for laxity assigned under Diagnostic Code 5257 based on a finding of not more than slight subluxation or lateral instability of the right knee.

To evaluate the appropriate rating, the Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  
38 C.F.R. § 4.14.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Temporary Total Ratings for Convalescence

By history, the Veteran underwent surgery on his service-connected right knee to repair the right quadriceps tendon rupture on October 7, 2005.  By means of the February 2006 rating decision, the RO granted a temporary total evaluation effective October 7, 2005, through December 31, 2005.  The RO assigned a 10 percent rating for the right knee effective January 1, 2006.  The Veteran underwent another right knee surgery on February 21, 2006, and so, by means of the May 2006 rating decision, the RO assigned a temporary total evaluation effective February 21, 2006.  The RO again assigned a 10 percent rating for the right knee disability, effective May 1, 2006.  

In a September 2007 statement and in the substantive appeal, the Veteran contends that he is entitled to additional temporary total evaluations for the periods from January 1, 2006 to February 20, 2006, which is the time between the two right knee surgeries, and for an additional month, from May 1, 2006 to May 31, 2006, for the convalescence after the second right knee surgery that was performed on February 21, 2006.  In the January 1, 2007 statement, the Veteran also claimed four months of temporary total evaluation effective May 1, 2006, because the RO did not schedule an examination for him prior to the conclusion of this second period of convalescence, which the Veteran asserts was required under paragraph 4.30.  

After a review of all the evidence, the Board finds that the Veteran's multiple right knee surgeries did not require further convalescence past December 31, 2005 or beyond April 30, 2006.  The first evaluation of record is dated October 2005, and was two weeks post right quadriceps tendon repair.  The evaluator found the Veteran on crutches, attending physical therapy and making progress.  The staples were removed and the incision area cleaned.  The evaluator noted the Veteran needed to continue his three-times a week physical therapy for 4 more weeks, and to also continue in a non-work status.  He was not expected to return to work for at least another month, which the Board observes would be approximately mid to late November 2006.  

A private evaluation, dated January 6, 2006, noted the Veteran was doing well in physical therapy and that his range of motion was excellent.  The report noted the Veteran "continues" to be on light duty, though he was to be off work at the time of his next surgery (later performed on February 21, 2006) and remain off work then for 6 weeks.

This review of the Veteran's medical records reveals that the Veteran did not meet the criteria for the extension of the convalescence rating past December 31, 2005, for the period between the knee surgeries, up to the date of the second surgery.  The records show that although he continued to experience some limitation of motion and was on crutches and attending physical therapy in October and November of 2005, he did not have incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, at any time after January 1, 2006.  Anticipation of surgery is not a factor in the regulatory criteria for a temporary total evaluation.  He also did not have any major joint immobilized in a cast during this period.

As well, following the second surgery on February 21, 2006, the Veteran was discharged the next day.  The discharge instructions of record required him to wear a brace at all times, to do exercises as instructed, to use the crutches when walking, and to weight bear as tolerated.  The Veteran was afforded a VA joints examination in March 2006.  The examiner noted the Veteran used crutches and wore a brace on his right knee.  The Veteran reported that he was to hold off on range of motion exercises until April 2006.  

A private evaluation dated June 1, 2006 found the Veteran making progress, still going to physical therapy, demonstrating a passive range of motion of 0 to 90 degrees and on a limited duty status.  The physician determined he was on permanent limited duty status.  While the physician recommended a sedentary type job, he also provided a brace for him so that the Veteran could go out onto the job sites.  The limitations were no squatting, crawling, or kneeling, and no lifting over 50 pounds.  Again, the Board finds a grant of temporary total convalescence through April 30, 2006 to be appropriate.

The Veteran's contentions that he did not return to work for weeks, that he had to take a different type of job, and that he ought to be granted 4 months of temporary total evaluation because he was not afforded a VA examination does not meet the requirements for an extension of a total temporary evaluation.  The grant of just over two months of a temporary total rating after the second right knee surgery is consistent with the factual situation in this case.  In the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits.  

As well, the Board observes that paragraph 4.30 requires VA to provide an examination before the temporary total evaluation expires when the evidence is inadequate to assign a schedular evaluation.  The thorough and timely private evaluations submitted by the Veteran are adequate evidence to assign a schedular evaluation.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's appeal for extension of temporary total evaluations, and the appeal must be denied.

Rating Right Knee Arthritis

Regarding the Veteran's claim seeking an increased rating in excess of 10 percent for the degenerative joint disease of the right knee, after a review of the evidence of record, the Board finds that for the entire period on appeal, when the Veteran was not already evaluated at the temporary 100 percent rating, the Veteran's service-connected right knee degenerative joint disease has been manifested by pain, both by subjective complaints (see all of the Veteran's statements) and objective findings (see both July 2006 and December 2009 VA examinations), as well as weakness, effusion, zero degrees in extension, and at worst 70 degrees in flexion upon repetition (July 2006, VA joints examination), which sufficiently approximates no more than a 10 percent disability rating for any period under either Diagnostic Codes 5010-5003 or range of motion Diagnostic Codes 5260 or 5261.  A 10 percent rating is the appropriate rating for a major joint manifested by arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Though flexion of the right knee was greater than 45 degrees and extension not less than 10 degrees, and a compensable rating based on limitation of flexion (Diagnostic Code 5260) or extension (Diagnostic Code 5261) is not provided under the diagnostic codes for the Veteran's limitation of flexion and extension, the Board notes the Veteran's credible reports of the pain he has experienced and its impact on his occupation activities within the entire rating period on appeal in addition to the findings of weakness and effusion.  The Veteran's extension was frequently measured at full extension, 0 degrees; therefore, a separate rating for extension under DC 5261 is not warranted.  As well, while the July 2006 VA examination found at worst the Veteran's flexion was at 70 degrees following repetition, against gravity the flexion was initially measured at 100 degrees, which is within the criteria for a noncompensable rating.  As there were continued indications of degenerative arthritis, and the evidence otherwise reflects pain, weakness, repeated effusion, and limitation of motion of the right knee for the entire period of increased rating claim, the separate 10 percent rating is warranted under Diagnostic Codes 5010-5003.  A 10 percent rating is the maximum rating provided for a major joint manifested by arthritis and noncompensable limitation of motion under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Separate Rating for Right Knee Instability

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98 (when a veteran's knee disability is rated under Diagnostic Code 5257, a separate compensable rating under Diagnostic Code 5003 can be assigned for x-ray findings of arthritis with pain and noncompensable limitation of motion).

Under Diagnostic Code 5257, impairment of the knee, to include recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  
38 C.F.R. § 4.71a.

The Board finds that, for the entire rating period on appeal, the evidence is at least in relative equipoise on the question of whether the Veteran's right knee disability also manifested subluxation or lateral instability so as to warrant a separate disability rating under Diagnostic Code 5257.  Originally, when the RO granted service-connection for the right knee disability, it noted the 2002 examiner indicated positive for the McMurray test, despite finding no instability clinically.  The Veteran attributed his September 2005 workplace fall and right knee injury to his right knee's instability; however, the private treatment reports dated prior to the workplace fall do not include complaints of instability in the right knee, but pain and inflammation.  The March 2006 VA examination report, admittedly status post surgery, reported the Veteran's complaints of the right knee giving way, but reported clinical findings of no instability.  Yet, private treatment reports from the appeal period note the Veteran was prescribed a brace, and the Veteran describes himself wearing a brace in several statements.  Both July 2006 and December 2009 VA examiners noted the Veteran did not use an assistive device at the examination.  The July 2006 and December 2009 VA examination reports also noted no clinical findings of instability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period on appeal, the Veteran's right knee disability manifested instability to warrant a separate 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

On the question of rating the right knee instability, the Veteran's right knee instability (laxity) has more nearly approximated the slight subluxation or lateral instability, which warrants a separate 10 percent disability rating under Diagnostic Code 5257.  While there is some question of the degree of right knee subluxation, when clinical findings are compared with the Veteran's report, the Board finds that for the entire rating period on appeal the criteria for a separate disability rating of 10 percent, but no higher, for right knee instability under Diagnostic Code 5257 have been met.  38 C.F.R. § 4.71a.  For the same reasons, the Board finds that a rating in excess of 10 percent for right knee instability (laxity) is not warranted for any period of increased rating claim.  38 C.F.R. §§ 4.3, 4.7.

Other Right Knee Rating Considerations

The Board acknowledges the Veteran's statements requesting a separate rating for the right quadriceps tendon rupture itself, which was surgically repaired in October 2005 and February 2006.  The Veteran's manifestations of right knee instability and limited ranges of motion of the knee have already been addressed with the ratings discussed above.  To separately provide a rating for the same complaints and limitations, claimed to be due to right quadriceps tendon rupture, would require rating the same symptoms or limitations under two different diagnoses, in violation of the regulatory prohibition against pyramiding.  See 38 C.F.R. § 4.14 (rating of the same disability, or the same manifestation of a disability, is to be avoided when evaluating service-connected disability); Esteban, 6 Vet. App. at 261-62 (none of the symptomatology for one disability may be duplicative or overlapping with the symptomatology of the other disability). 

The Board has considered other potentially applicable rating criteria to determine whether higher disability ratings are warranted under any other criteria; however, the Board finds no other rating criteria that would result in a more favorable rating for the Veteran's service-connected right knee disabilities.  The Board has considered Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, the Veteran has not claimed that his right knee locks, let alone frequently, nor has there been a finding of dislocated semilunar cartilage.  The Board finds that similar right knee symptomatology analogous to the criteria under Diagnostic Code 5258 has already been considered in the assignment of 10 percent ratings for the Veteran's right knee degenerative arthritis under Diagnostic Codes 5010-5003 (including pain and limitation of motion), and right knee instability (laxity) under Diagnostic Code 5257 (subluxation, lateral instability).  38 C.F.R.     § 4.71a.  To also rate the Veteran's right knee pain or impairment of motion under Diagnostic Code 5258 would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Moreover, in light of the Board's grant of a separate 10 percent disability rating for right knee instability under Diagnostic Code 5257, the separate ratings under Diagnostic Codes 5010-5003 and 5257 result in a disability rating of 20 percent, such that a single disability rating under Diagnostic Code 5258 for symptomatology of both knee disabilities would not provide a higher disability rating.  38 C.F.R. 
§ 4.71a.

There is no evidence of ankylosis or semilunar cartilage removal throughout the entire period of time under appeal.  Thus, Diagnostic Codes 5256 and 5259 are not applicable.  In addition, there is no evidence that the Veteran has impairment of the tibia and fibula through nonunion or malunion and there is insufficient evidence of genu recurvatum.  The Board acknowledges that one private physician noted in May 2005 that the Veteran had a windswept look of genu varum deformity in the right knee.  The Board notes that this physician himself never repeated this observation in any of his subsequent treatment reports and no VA examination of record, for either knee, included this finding.  The Board finds this one reference is insufficient to warrant a rating under Diagnostic Code 5263.  Thus, Diagnostic Code s 5262 and 5263 are also not applicable in this case.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted, holding that, if the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

In this case, regarding the question of whether referral for extraschedular consideration is warranted, comparing the Veteran's right knee disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of motion that is rated as part of the degenerative arthritis sufficiently corresponds to the schedular criteria for the separate 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight right knee impairment caused by instability (Diagnostic Code 5257) that was noted on the examination report, and in the Veteran's statements, is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular disability rating that recognized functional impairment distinct from the service-connected arthritis with pain and limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.  

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 10 percent for right knee degenerative arthritis and limitation of motion for the entire period on appeal, and extensions of temporary total evaluations based on convalescence for the service-connected right knee, from January 1, 2006 to February 20, 2006, and from May 1, 2006 thereafter, are denied.

A separate 10 percent disability rating for right knee instability, for the entire period on appeal, is granted.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


